Citation Nr: 0500717	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for depression.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1990 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002).  
In addition, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  

Specifically, VA must make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  In this case, the veteran submitted 
a September 2002 statement from C. Jenkins, M.D., indicating 
that the veteran had been a patient at his clinic and that 
the veteran's depression rendered him unemployable.  In 
addition, review of the March 2002 VA discharge summary 
showed that the veteran had been admitted following his 
apparently recent discharge from Good Shepherd Hospital where 
he was treated for depression.  Upon review of the claims 
folder, the Board finds no indication that the RO ever 
advised the veteran and his representative that records from 
Dr. Jenkins and Good Shepherd Hospital would be useful in 
adjudicating his claims or asked the veteran to provide those 
records or authorize VA to secure them.  The RO should 
address this matter on remand.  

VA's duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran's last VA psychiatric examination was 
conducted in November 2002.  Although that examination is not 
unduly remote, VA medical records indicate that the veteran 
had a psychiatric hospitalization in March 2004.  Because the 
hospitalization may represent a significant change in the 
status of the veteran's service-connected disability, the 
Board finds that a new examination is in order.  

With respect to the March 2004 hospitalization, the Board 
observes that the diagnosis at discharge was psychosis not 
otherwise specified.  Review of the March 2002 VA discharge 
summary shows that the diagnoses at discharge included a 
provisional diagnosis of prodromal schizophrenia in addition 
to depressive disorder.  The question arises as to whether 
the veteran suffers from a psychosis that may be in some way 
related to his service-connected depression.  Such an inquiry 
is necessary in order to properly evaluate his disability.  
The examination secured on remand should address this 
question.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative and advise him that 
records from C. Jenkins, M.D., dated from 
August 2002 to the present, and records 
from Good Shepherd Hospital dated in or 
about March 2002, would be useful in 
substantiating his claims.  It should ask 
that the veteran provide the records or 
authorize VA to obtain them.  The RO 
should allow the appropriate period of 
time for response.  If the veteran 
provides the necessary authorization, the 
RO should attempt to obtain the records.  

2.  The RO should secure the veteran's 
records from the VA Medical Center in 
Shreveport, to include records from the 
Outpatient Clinic in Texarkana, dated 
from April 2004 to the present.    

3.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to determine the nature and 
current severity of his service-connected 
depression.  All indicated tests and 
studies should be conducted as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  

The examination report should include a 
complete history, discussion of 
subjective complaints, and findings on 
mental status examination.  The examiner 
is asked to offer an opinion as to 
whether the veteran currently suffers 
from a psychosis or other psychiatric 
disorder that is at least as likely as 
not related to his service-connected 
depression.  The examiner is also asked 
to offer an opinion on the extent to 
which the veteran's service-connected 
psychiatric disability impacts his 
ability to secure or follow a 
substantially gainful occupation.  The 
requested opinions should include a 
complete explanation.  If the examiner 
cannot provide any requested opinion, the 
examination report should so state.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.    

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

